Name: Commission Regulation (EC) No 1321/1999 of 23 June 1999 establishing the forecast balance for the supply of certain vegetable oils to the Canary Islands
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade;  international trade;  regions of EU Member States
 Date Published: nan

 Avis juridique important|31999R1321Commission Regulation (EC) No 1321/1999 of 23 June 1999 establishing the forecast balance for the supply of certain vegetable oils to the Canary Islands Official Journal L 157 , 24/06/1999 P. 0026 - 0026COMMISSION REGULATION (EC) No 1321/1999of 23 June 1999establishing the forecast balance for the supply of certain vegetable oils to the Canary IslandsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products(1), as last amended by Regulation (EC) No 2348/96(2), and in particular Article 3(4) thereof,(1) Whereas, pursuant to Article 2 of Regulation (EEC) No 1601/92, the forecast balance for the supply of certain vegetable oils to the Canary Islands for the 1999/2000 marketing year should be established;(2) Whereas these balances are established on the basis of the justified requirements of consumption or the processing industry, communicated by the competent national authorities;(3) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS REGULATION:Article 1The quantities of the forecast supply balance for the Canary Islands for certain vegetable oils for the 1999/2000 marketing year which qualify for exemption from customs duties on import or which benefit from the aid for supply from the rest of the Community shall be as follows:>TABLE>Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply with effect from 1 July 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 June 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 173, 27.6.1992, p. 13.(2) OJ L 320, 11.12.1996, p. 1.